 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KET HAWKINGS III,                                 No. 2:20-cv-0156 JAM DB PS
12                       Plaintiff,
13              v.                                      ORDER
14    SACRAMENTO COUNTY
      DEPARTMENT OF CHILD AND
15    FAMILY ADULT SERVICES,
16                       Defendant.
17

18          Plaintiff Ket Hawkings III is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On April

20   28, 2020, the undersigned ordered service of process and summons issued. (ECF No. 3.) On

21   June 4, 2021, defendant filed a request for an extension of time to file a responsive pleading.

22   (ECF No. 12.) Therein, defendant explains that defendant was not served until May 18, 2021,

23   and counsel was not assigned until May 28, 2021. (Id. at 1.) Defendant requests an additional

24   thirty days to file a responsive pleading. (Id.) Good cause appearing, defendant’s request will be

25   granted.

26   ////

27   ////

28   ////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. Defendant’s June 4, 2021 motion for an extension of time (ECF No. 12) is granted; and

 3         2. Defendant shall file responsive pleading on or before July 8, 2021.

 4   DATED: June 7, 2021                        /s/ DEBORAH BARNES
                                                UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
